Citation Nr: 0812644	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  07-20 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1974 to October 1978.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from May and 
December 2006 rating decisions by the Fort Harrison, Montana 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2008, a videoconference hearing was held before the 
undersigned; a transcript of this hearing is associated with 
the claims file.  During the hearing, the veteran submitted 
additional evidence with a waiver of RO initial 
consideration.


FINDING OF FACT

The veteran's service-connected disabilities, which include a 
low back disability rated 40 percent, depressive disorder 
rated 30 percent, a left knee disability rated 20 percent, 
residuals of left medial meniscectomy and high tibial 
osteotomy rated 20 percent, and arthritis of the thoracic 
spine rated 10 percent, and are rated 80 percent combined, 
are reasonably shown to be of such nature and severity as to 
preclude him from participating in any regular substantially 
gainful employment.


CONCLUSION OF LAW

The schedular requirements for TDIU are met; a TDIU rating is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

        I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case; however, because the benefit sought is being 
granted, there is no reason to belabor its impact in this 
matter. 

        II. Legal Criteria

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that, by 
reason of service-connected disabilities, the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with the veteran's education and  
occupational experience.  If there is only one such 
disability, it must be rated at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16 (a). 

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v.  
Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided 
by 38 C.F.R. § 4.16(a), "Marginal employment shall not be 
considered substantially gainful employment."

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  
38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

        III. Analysis

The veteran's service connected disabilities are a low back 
disability, depression, a left knee disability, residuals of 
a left medial meniscectomy and high tibial osteotomy and 
arthritis of the thoracic spine.  His low back disability is 
rated 40 percent, and the combined rating for his service-
connected disabilities is 80 percent.  Thus, his disabilities 
meet the schedular requirements for TDIU, under 38 C.F.R. 
§ 4.16(a).

The veteran contends that his service-connected disabilities 
preclude him from obtaining and maintaining substantially 
gainful employment.  On review of the record, the Board finds 
it reasonable to conclude this is so.

The veteran has a college degree and last worked in 2005.  He 
indicated that although he was terminated from his job, it 
was getting to the point that his employer was harassing him 
about his various service-connected disabilities (associated 
with the claims file is a copy of a determination from the 
Montana Department of Labor and Industry finding that 
unlawful discrimination occurred).  At the March 2008 
videoconference hearing, he testified that he takes oxycodene 
and morphine (known narcotics) for his pain and that such 
medications prevent him from operating heavy machinery and 
vehicles.

At the hearing the veteran submitted medical opinions from 
his private physician S. B. and his treating VA physician P. 
P. W.  Dr. S. B. stated that the veteran was only able to 
stand or stoop for about 10 minutes before he had to lie down 
or rest due to his back pain.  She reported that the veteran 
could only walk short distances during the day and when he 
tried to walk longer distances he had a lot more pain and 
knee problems.  She indicated that he was not able to get out 
of bed without taking his narcotic pain medications.  She 
opined that the veteran was not capable of working 8 hours a 
day, 5 days a week on a regular and continuous basis.  In 
fact, she stated that he was not capable of engaging in any 
type of work, to include sedentary.  Dr. P. P. W. stated that 
the veteran had chronic degenerative problems for which he 
takes opioid medication to assist with pain control, to 
include long-acting morphine.  He too opined that the veteran 
was not capable of working on a regular and continuous basis.  
He also stated that the veteran was not capable of engaging 
in any type of work activities, to include sedentary.

The Court has stated that the term "substantially gainful 
occupation" as used in 38 C.F.R. § 4.16(b), "refers to, at a 
minimum, the ability to earn a living wage." Bowling v. 
Principi, 15 Vet. App. 1, 7 (2001).  A determination whether 
a person is capable of engaging in a substantially gainful 
occupation must consider both that person's abilities and his 
employment history.  See Faust v. West, 13 Vet. App. 342, 355 
(2000), citing Gleicher v. Derwinski, 2 Vet. App. 26, 28 
(1991).  Clearly, a person who is incapable of engaging in 
regular and continuous employment (8 hours a day for 5 days a 
week), to include sedentary does not meet this standard.

As both the veteran's private and VA treating physicians have 
opined that he is not capable of engaging in any type of work 
activity, including sedentary, the competent evidence in this 
case supports his claim, and the Board concludes that the 
record reasonably establishes that by virtue of his service-
connected disabilities the veteran is unemployable.  
Accordingly, a TDIU rating is warranted. 


ORDER

A total disability rating based on individual unemployability 
due to service connected disabilities is granted, subject to 
the regulations governing payment of monetary awards.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


